                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


CHRISTOPHER BILLINGS,

          Plaintiff,

v.                                Civil Action no. 2:18-cv-00039

LOWE’S HOME CENTERS, LLC,

          Defendant.


                  MEMORANDUM OPINION AND ORDER


          Pending is plaintiff’s Motion to Disclose Treating

Doctor, Robert Schopf, Beyond Expert Disclosure Deadline or,

Alternatively, to Extend Expert Witness Disclosure Deadline for

a Treating Doctor, filed February 25, 2019.   Also pending is

defendant’s motion to strike plaintiff’s untimely disclosure of

expert witnesses, filed March 1, 2019.1




1 Lowe’s states in its memorandum in support of its motion that
it received from the plaintiff, on February 25, 2019, the
medical records from plaintiff’s treatment by Matthew Shortt,
PA, C. Lowe’s Mem. Supp. Mot. Strike (“Lowe’s Mem.”), ECF No.
74, at 1 n.1. While plaintiff has not moved for the late
disclosure of Mr. Shortt, Lowe’s asserts that the arguments
applicable to the exclusion of Dr. Schopf would apply to the
exclusion of Mr. Shortt. Id. Lowe’s also states that the
arguments raised in its motion apply to the supplemental report
of Elizabeth Davis, one of plaintiff’s experts.
                              I.   Background



            On September 13, 2017, plaintiff Christopher Billings,

a West Virginia resident and delivery driver for Wood Plus

Hardwood Flooring, LLC, was working as a vendor in defendant

Lowe’s Home Centers, LLC’s (“Lowe’s) Fayetteville, West Virginia

location.    Compl., ECF No. 1, at ¶¶ 1, 6.     Lowe’s is a limited

liability company which is principally located in North

Carolina.   Id. ¶ 3.    On that date, an employee of Lowe’s who was

operating a forklift, ran over plaintiff’s left foot.       Id. ¶ 9.


            The plaintiff initiated this action in this court on

January 12, 2018, invoking the court’s diversity jurisdiction

pursuant to 28 U.S.C. § 1332.      The plaintiff is bringing a claim

for negligence against Lowe’s which arises out of the September

13, 2017 incident.     Id. ¶¶ 12-16.   The plaintiff is seeking,

among other relief, both punitive and future damages against

Lowe’s.   Id. at 3-4.


            On March 26, 2018, the court entered its scheduling

order, which set the following deadlines:


                   Deadline                        Date
      Amending the pleadings or
                                         05/16/2018
      joining parties
      Last date to serve discovery
                                         11/06/2018
      requests


                                   2
      Opening Rule 26 expert
                                      10/22/2018
      disclosures
      Responsive Rule 26 expert
                                      11/21/2018
      disclosures
      Rebuttal Rule 26 expert
                                      12/07/2018
      disclosure
      Discovery completion date       12/21/2018
      Dispositive motions deadline    01/10/2019
      Response to dispositive motion 01/24/2019
      Reply to response to
                                      01/31/2019
      dispositive motion
      Settlement meeting              03/13/2019
      Motion in limine deadline       03/20/2019
      Responses for motions in
                                      03/27/2019
      limine
      Proposed pretrial order to
                                      03/18/2019
      defendant
      Integrated pretrial order       03/25/2019
      Pretrial conference             04/05/2019 11:00 AM
      Proposed jury charge            04/24/2019
      Final settlement conference     04/29/2019 11:00 AM
      Trial                           04/30/2019 9:30 AM



          On December 17, 2018 the court granted the parties’

joint motion to amend the scheduling order to permit the parties

to conduct the deposition of the plaintiff’s liability expert.

ECF No. 47.   This order amended the schedule to the following

extent:


                 Deadline                       Date
      Discovery to close              01/22/2019
      Dispositive motions deadline    02/11/2019
      Response to dispositive motion 02/25/2019


                                  3
      Reply to response to
                                      03/04/2019
      dispositive motion
      Settlement meeting              04/15/2019
      Motion in limine deadline       04/22/2019
      Responses for motions in
                                      04/29/2019
      limine
      Proposed pretrial order to
                                      04/17/2019
      defendant
      Integrated pretrial order       04/24/2019
      Pretrial conference             05/03/2019 11:00 AM
      Proposed jury charge            05/28/2019
      Final settlement conference     06/03/2019 1:30 PM
      Trial                           06/04/2019 9:30 AM



          The question here is whether the court should allow

the plaintiff to disclose--after the deadline for expert

disclosures, after the discovery completion date, after the

dispositive motions deadline and after the filing of defendant’s

two motions for partial summary judgment--the medical records

and report of a newly engaged physician, Dr. Robert Schopf, with

respect to his recent examination and treatment of the

plaintiff.


          On January 9, 2019, the plaintiff provided an amended

Rule 26(a)(2) disclosure2 which included, for the first time, Dr.



2 The plaintiff served his initial Rule 26(a)(2) disclosures on
October 22, 2018, which identified Elizabeth Davis, Nick Barta,
Robert Dowling, M.D., Jason Naldo, M.D., Stuart Gardner, M.D.,
and Lucas Therapies as experts that the plaintiff might call at
trial. ECF No. 57-13, Ex. M.
                                  4
Schopf.   ECF No. 71-3, Ex. C, at 2.      This disclosure stated that

“Dr. Schopf is an orthopedic surgeon who will testify as to his

treatment of the plaintiff.”     Id.    This amended Rule 26(a)(2)

disclosure came well after the October 22, 2018 expert

disclosure deadline and only thirteen days before the close of

all discovery.    Notably, the plaintiff never sought an extension

of the expert disclosure deadline until he filed this motion on

February 25, 2019.


          Having not received any information about treatment by

Dr. Schopf by the close of discovery on January 22, 2019, the

defendant filed, on February 11, 2019 (the dispositive motions

deadline), a motion for partial summary judgment as to future

damages, ECF Nos. 59, 60, as well as a motion for partial

summary judgment as to punitive damages, ECF Nos. 57, 58.       On

that same date, Lowe’s also filed a motion in limine to exclude

the testimony and report of plaintiff’s disclosed expert,

Elizabeth Davis.     ECF Nos. 63, 64.


          On February 14, 2019, the plaintiff served a second

amended Rule 26(a)(2) disclosure, again identifying, among

others, Dr. Schopf and stating that he “will testify as to his

treatment of the plaintiff,” yet he did not provide any other

information.     ECF No. 73-2, Ex. B, at 3.    On February 19, 2019,

the plaintiff provided Lowe’s with the medical records of Dr.

                                   5
Schopf’s examination of the plaintiff that took place on

February 5, 2019.    See ECF No. 73-3, Ex. C.


            On February 25, 2019, plaintiff filed this motion as

well as his responses to Lowe’s motion for partial summary

judgment as to future damages and motion in limine to exclude

the testimony of Elizabeth Davis.        ECF Nos. 69, 70, 71.

Attached to plaintiff’s motion and responses are the medical

records and narrative report of Dr. Schopf’s treatment of the

plaintiff, which “treatment” appears to be in the form of an

examination that did not take place until February 5, 2019.


            In the medical records provided by Dr. Schopf, he

diagnoses plaintiff with Complex Regional Pain Syndrome

(“CRPS”).    ECF No. 71-1, Ex. A.       Dr. Schopf’s narrative report

states that “[i]t is with reasonable medical certainty that Mr.

Billings’ chronic pain is a result of the injury sustained on

09/13/2017 when his foot was run over by a fork lift” and

indicates that the pain may be permanent.        ECF No. 71-2, Ex. B.3

The plaintiff, in his response in opposition to Lowe’s motion to

3 Lowe’s contends in its memorandum in support of its motion to
strike, and plaintiff does not dispute, that the findings of Dr.
Schopf are not consistent with the medical records provided by
plaintiff’s other treating physicians. Lowe’s Mem., ECF No. 74,
at 8, 14. Most notably, Dr. Schopf mentions discoloration of
the foot and temperature differences between plaintiff’s left
and right foot, criteria considered by him in his diagnosis of
CRPS. ECF No. 71-2, Ex. B. However, according to the defendant,
no other treating physician noted those same symptoms.
                                    6
strike, notes that he had “received no diagnosis of a permanent

condition to a reasonable degree of medical certainty until Dr.

Robert Schopf diagnosed him with [CRPS] in February of 2019.”

Pl.’s Resp., ECF No. 82, at 1-2.


          Before the records and report of Dr. Schopf were

provided to the defendant, the plaintiff had not provided any

medical records to Lowe’s since his visit to Lucas Therapies on

October 9, 2018.   Lowe’s Mem., ECF No. 74, at 6 (citing ECF No.

59-13 (sealed)).


          The parties have fully briefed both the plaintiff’s

motion to disclose Dr. Schopf beyond the expert disclosure

deadline as well as the defendant’s motion to strike plaintiff’s

untimely disclosure of expert witnesses.



                         II.   Governing Law



          Rule 37(c)(1) of the Federal Rules of Civil Procedure,

entitled “Failure to Disclose, to Supplement an Earlier

Response, or to Admit,” provides:

    (1)   Failure to Disclose or Supplement. If a party
          fails to provide information or identify a
          witness as required by Rule 26(a) or (e), the
          party is not allowed to use that information or
          witness to supply evidence on a motion, at a
          hearing, or at a trial, unless the failure was
          substantially justified or is harmless.


                                 7
            The Court of Appeals for the Fourth Circuit has held

that a district court should be guided by the following factors

in determining whether a nondisclosure of evidence is

substantially justified or harmless under Rule 37(c)(1):

    (1) the surprise to the party against whom the
    evidence would be offered; (2) the ability of that
    party to cure the surprise; (3) the extent to which
    allowing the evidence would disrupt the trial; (4) the
    importance of the evidence; and (5) the nondisclosing
    party's explanation for its failure to disclose the
    evidence.

S. States Rack And Fixture, Inc. v. Sherwin-Williams Co., 318

F.3d 592, 597 (4th Cir. 2003).    The court noted that “surprise

to the opposing party, ability to cure that surprise, disruption

of the trial, and importance of the evidence” relate to the

harmlessness exception, “while the remaining factor –

explanation for the nondisclosure – relates primarily to the

substantial justification exception.”    Id.   The district court

has “broad discretion to determine whether a nondisclosure of

evidence is substantially justified or harmless.”    Id.


            The Fourth Circuit has also stated that “[t]he party

facing sanctions [under Rule 37(c)(1)] carries the burden of

showing that the failure to comply with Rule 26(a) was either

substantially justified or harmless.”    Campbell v. United

States, 470 F. App'x 153, 156 (4th Cir. 2012) (citation

omitted).



                                  8
                             III. Discussion



            As an initial matter, the plaintiff argues in his

response to Lowe’s motion to strike the late disclosure of Dr.

Schopf that Dr. Schopf is a treating doctor, not a retained

expert.     Pl.’s Resp., ECF No. 82, at 1.   He states that this is

important because the case law relied upon by Lowe’s deals

primarily with retained experts.       Id.


            The plaintiff’s argument, however, is not supported by

the record.     His motion seeks to disclose Dr. Schopf as a

treating doctor well beyond the expert disclosure deadline of

October 22, 2018, and far beyond the Rule 26(a) witness

deadline.    Further, Dr. Schopf first appears in plaintiff’s

January 9, 2019 amended Rule 26(a)(2) disclosures, and again in

the February 14, 2019 second amended and February 22, 2019 third

amended Rule 26(a)(2) disclosures, as an expert, “which the

plaintiff may call at the trial.”      The plaintiff seeks to use

not only the medical record from his appointment with Dr. Schopf

but also Dr. Schopf’s narrative report of that same appointment.

Regardless, the plaintiff applies the standard set forth above

in arguing that the late disclosure of Dr. Schopf should be

permitted inasmuch as, he says, it is both substantially

justified and harmless.     See Pl.’s Mot., ECF No. 71, at 3-4

(citing S. States Rack and Fixture, Inc., 318 F.3d at 597).

                                   9
    A. Substantial Justification



         The plaintiff contends that the late disclosure of Dr.

Schopf is substantially justified because the diagnosis of CRPS

is “a natural progression of ongoing treatment received by the

Plaintiff.”   Id. at 3.   Plaintiff further states that Lowe’s has

been aware of the chronic foot pain that has plagued plaintiff

and that the only “new” bit of information arising from Dr.

Schopf’s treatment is that the chronic pain now has a “formal

medical diagnosis,” which supports the plaintiff’s claim for

future damages.    Id.


         Moreover, the plaintiff claims that he is justified in

this late disclosure because “he has only recently been treated

by Dr. Schopf,” and that plaintiff identified Dr. Schopf as a

treating physician and potential expert as soon as he was

referred to him, which he says was a referral by Dr. Hagy, on

January 9, 2019.    Id. at 4-5; Pl.’s Resp., ECF No. 82, at 2.

The plaintiff also states that he was “referred to Dr. Schopf

after seeing Dr. Hagie [sic], with questions still lingering

about the root cause of Plaintiff’s chronic foot pain.”     Pl.’s

Resp. Lowe’s Mot. Partial Summary J. Future Damages, ECF No. 69,

at 9.




                                 10
         The medical records from plaintiff’s last shown

treatment by Dr. Hagy, which were provided, beyond the discovery

deadline, to Lowe’s recently on March 14, 2019, concern

plaintiff’s appointment with Dr. Hagy on September 17, 2018.

ECF No. 85-2, Ex. B (sealed).   The medical records furnished do

not reflect any further physician contact until the plaintiff

saw Dr. Schopf on February 5, 2019.   Further, Lowe’s notes

reflect, and the plaintiff does not dispute, that the last

medical records Lowe’s received prior to the receipt of Dr.

Schopf’s records on February 19, 2019, were those arising out of

plaintiff’s October 9, 2018 visit to Lucas Therapies.     Lowe’s

Mem., ECF No. 74, at 7.


         The near five-month lapse in physician treatment, from

September 17, 2018 to February 5, 2019, does not suggest that

the plaintiff was receiving ongoing treatment by a physician.

Additionally, at no time did the plaintiff ask the court for an

extension so that he might receive additional treatments and

include the records or opinions from those treatment providers

in the record.   The one-month extension of the discovery

deadline to January 22, 2019, as set out first above, was sought

so that the parties might pursue mediation and take the

deposition of one of plaintiff’s experts.   ECF Nos. 45, 47.    The




                                11
plaintiff also sought an extension of the trial-related dates,

but only due to counsel’s having a conflict.   ECF No. 46.


         While the plaintiff did disclose Dr. Schopf as a

treating physician and potential expert on January 9, 2019, the

expert disclosure deadline had expired in October of 2018, and

he provided no substantive information regarding Dr. Schopf or

his treatment of the plaintiff in the January 2019 disclosure.

Indeed, the plaintiff disclosed him as a potential expert before

even having had the “treatment” appointment.   The discovery

deadline and the dispositive motions deadline came and went

without any information regarding Dr. Schopf’s treatment of the

plaintiff and without any request for an extension so that such

information might be obtained and shared with opposing counsel

before the expiration of those deadlines.   The plaintiff had

ample time to find someone to diagnose the plaintiff with a

medical condition within the deadlines set by the court, and he

also had the opportunity to move for an extension of those

deadlines so that he might continue to seek a diagnosis.     He

failed to do either.


         For all of the foregoing reasons, plaintiff’s lack of

a satisfactory explanation for his failure to disclose Dr.

Schopf within the time-periods provided in both the original and




                               12
amended schedule indicates that this late disclosure is not

substantially justified.



    B. Harmlessness



         1. Surprise to the party against whom the evidence
            would be offered



         Plaintiff contends that the disclosure of Dr. Schopf’s

records and report caused Lowe’s no surprise because Lowe’s was

aware he was receiving ongoing treatment of the injury to his

left foot, an injury which Lowe’s has known about since the

filing of this lawsuit.    Pl.’s Mot., ECF No. 71, at 5.

Plaintiff also notes that there should be no surprise because

the plaintiff disclosed Dr. Schopf as a potential expert or

treating physician on January 9, 2019, two weeks before the

close of discovery.   Id. at 4.


         The plaintiff’s arguments are not persuasive.     The key

aspect of Dr. Schopf’s records and report is that it provides a

medical diagnosis for plaintiff’s chronic foot pain, CRPS.

While Lowe’s was aware that the plaintiff’s foot was injured,

none of the medical records provided to Lowe’s diagnosed him

with such a condition.     CRPS did not become an issue in the case

until after the dispositive motions deadline had passed and


                                  13
Lowe’s had filed a motion for partial summary judgment as to

future damages.     That partial motion for summary judgment is

based on the medical evidence of record, which Lowe’s believes

fails to establish that the plaintiff suffers from any ongoing

injury.4


            Further, while the plaintiff did identify Dr. Schopf

in his amended Rule 26(a)(2) disclosures in January 9, 2019,

that disclosure still came after the expert disclosure deadline

of October 22, 2018.     While Lowe’s may have been aware that some

treatment of Dr. Schopf might be forthcoming when it received

that disclosure, the discovery deadline of January 22, 2019 and

the dispositive motions deadline of February 11, 2019 expired

without the plaintiff having provided any records from Dr.

Schopf.     Clearly, then, it would have been a surprise for Lowe’s

to receive evidence concerning Dr. Schopf’s treatment of the

plaintiff after they had filed their motions for partial summary

judgment.    This factor weighs against permitting the late

disclosure.




4 The court declines to evaluate the medical evidence at this
juncture as the motions under consideration are procedural in
nature. The court does note again, however, that in its motion
to strike, Lowe’s states that the opinion of Dr. Schopf is
inconsistent with the medical evidence in the record, and the
plaintiff does not refute this contention.
                                  14
          2. The ability of the non-disclosing party to cure the
             surprise



          Plaintiff asserts that Lowe’s could cure any surprise

by deposing Dr. Schopf and re-deposing Elizabeth Davis, one of

plaintiff’s experts, before the trial on June 4, 2019.5   Pl.’s

Resp., ECF No. 82, at 4.


          In fact, Lowe’s has no ability to cure the surprise,

as the expert disclosure, discovery and dispositive motions

deadlines have expired.    The court would have to aid Lowe’s in

curing the default by reopening discovery and potentially

permitting Lowe’s to find its own experts to conduct an

independent medical examination of the plaintiff to test the

accuracy of Dr. Schopf’s diagnosis or rebut the testimony of

plaintiff’s other experts who might provide an opinion based on

Dr. Schopf’s reports.   Moreover, should the late disclosure be

permitted, the basis of Lowe’s partial motion for summary

judgment as to future damages will necessarily be altered and

additional briefing will be needed after any new evidence is

placed in the record.   Thus, a nearly completely new schedule,



5 The supplemental final report of plaintiff’s expert, Elizabeth
Davis, depends largely on Dr. Schopf’s formal medical diagnosis.
This report was also provided after the dispositive motions
deadline and is the subject of Lowe’s motion in limine, filed
February 11, 2019, which seeks to exclude both her preliminary
and supplemental reports on plaintiff’s future economic damages.
                                 15
beginning with deadlines for designation of experts and

discovery, followed by dispositive motions and an extended trial

calendar, would be required.   Accordingly, this factor also

weighs against permitting the late disclosure.



          3. The extent to which allowing the evidence would
             disrupt the trial



          The plaintiff stated, at the time his motion was filed

on February 25, 2019, that trial was a little less than “three

(3) months away” and that there was sufficient time for Lowe’s

to take in the late disclosure and fully prepare for trial

without disrupting the date.   Pl.’s Resp., ECF No. 82, at 4

(emphasis in original).


          Obviously, this assertion is incorrect.   Should the

plaintiff’s late disclosure be permitted, in the interest of

justice and fairness, Lowe’s would need, at the very least, the

opportunity to react and respond as set forth above.   This would

require substantial time, and the trial date, which is now a

month and a half away, would need to be postponed for several

months.   This factor weighs heavily against permitting the late

disclosure.




                                16
           4. The importance of the evidence



           The plaintiff asserts that without the medical

explanation for his chronic foot pain, Lowe’s is entitled to

suggest that plaintiff has no evidence to support his claim for

future damages.   Pl.’s Mot., ECF No. 71, at 5.   This assertion

is accurate and is the basis for Lowe’s motion for partial

summary judgment as to future damages.     The plaintiff also

states that “[t]he withholding of the truth from the jury, at

least from Dr. Schopf’s expert medical perspective, would not

serve the interest of justice nor would it honor the spirit of

the Rules of Civil Procedure.”    Id.


           However, this factor must be examined from the

perspective of both parties.     Brock v. Cabot Oil & Gas Corp.,

No. 2:17-cv-02331, 2018 WL 850094, at *2 (S.D.W. Va. Feb. 13,

2018) (citing S. States Rack and Fixture, Inc., 318 F.3d at

598).    “[I]f the [evidence] is important to the plaintiff’s case

in the eyes of the jury, then it was even more important to the

defendant that the evidence be disclosed in a timely manner.”

Id. (citing S. States Rack and Fixture, Inc., 318 F.3d at 598-

99).    Further, the plaintiff is the one who has failed to honor

the spirit of the Civil Procedure Rules.     This factor weighs

rather equally for both parties.



                                  17
            For all of the foregoing reasons, the late disclosure

of Dr. Schopf as a treating physician or an expert, and the late

inclusion of his medical records or narrative report, is not

harmless.



                            IV.   Conclusion



            Ultimately, the plaintiff has not carried his burden

of demonstrating that his late disclosure is either

substantially justified or harmless.    Accordingly, it is ORDERED

as follows:


  1. That the plaintiff’s motion to disclose treating doctor,

    Robert Schopf, beyond the expert disclosure deadline or,

    alternatively, to extend the expert witness disclosure

    deadline for a treating doctor be, and hereby is, denied;

    and


  2. That the defendant’s motion to strike untimely disclosure

    of expert witnesses be, and hereby is, granted, but at this

    juncture only insofar as such motion applies to the

    testimony or evidence of Dr. Schopf.


            It is further ORDERED that the plaintiff is precluded

from using Dr. Schopf’s medical records or reports.



                                  18
         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                      ENTER: April 24, 2019




                               19
